UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


ZAVIEN LENOY CANADA,                             §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:19-CV-101
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
                Defendant.                       §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION
         Plaintiff Zavien Lenoy Canada, formerly an inmate confined at the Federal Correctional

Complex in Beaumont, Texas, proceeding pro se, brought this lawsuit.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing this action without prejudice.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. The court will enter a final

judgment in this case in accordance with the Magistrate Judge’s recommendation.


          SIGNED at Beaumont, Texas, this 8th day of July, 2019.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
